Citation Nr: 0630214	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  02-05 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left leg disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right leg disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from November 1971 to June 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In a December 2004 decision, the 
Board declined to reopen the veteran's claims for service 
connection of a left leg disorder, a right leg disorder, and 
a back disorder, and compensation under the provisions of 
38 U.S.C.A. § 1151 for a left knee disorder as a result of VA 
medical treatment.

The veteran appealed the Board's December 2004 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In May 2006, based on a May 2006 Joint Motion for 
Partial Remand, the Court granted the motion and remanded 
that part of the Board's decision that denied applications to 
reopen claims for service connection of a left leg disorder, 
a right leg disorder, and a back disorder for compliance with 
the instructions in the joint motion.  The Court dismissed 
the appeal of the § 1151 claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.





REMAND

In the Joint Motion for Remand, the parties agreed that the 
Board failed to provide an adequate statement of the reasons 
and bases for its findings and failed to satisfy the duty to 
assist the veteran in developing his claims.  The parties 
agreed that the Board erred when it failed to accurately 
account for the absence of the veteran's service medical 
records in its reasons and bases, and how the heightened duty 
to assist was satisfied in this case.  The parties agreed 
that there was no indication in the evidence of record that 
the veteran was ever advised to submit alternate forms of 
evidence, and therefore, VA did not notify the veteran of the 
information and evidence necessary to substantiate his 
claims.  Accordingly, the Board finds that a remand is 
necessary for purposes of performing another search for the 
veteran's service medical records and to advise the veteran 
that he may submit alternate forms of evidence to support his 
contention that his claimed disorders are related to his 
military service.  

During the course of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA [Veterans 
Claims Assistance Act of 2000] notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the instant appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the claimed disorders on appeal.  
Please take this opportunity to inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded 
and include an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  Please advise the veteran to provide any evidence in 
his possession that pertains to his claims in accordance with 
38 C.F.R. § 3.159(b)(1) (2006).  Lastly, include notice of 
the bases for the RO's final denials rendered in January 1993 
and May 1993 and describe what evidence would be necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denials in light of Kent v. Nicholson, 20 Vet. App. 1 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and request that the 
veteran provide any evidence in his 
possession that pertains to his claims in 
accordance with 38 C.F.R. § 3.159(b)(1) 
(2006).  

Please advise the veteran that the basis 
for the RO's denial of service connection 
of a left leg disorder, a right leg 
disorder, and a back disorder in the 
January 1993 rating decision was that 
there were no service medical records 
showing a disability of the leg and back.  
Please advise the veteran that the bases 
for the RO declining to reopen the left 
leg claim in the May 1993 rating decision 
were that the submitted evidence did not 
show that the current left leg disorder 
was incurred in or aggravated by his 
service and there were no service medical 
records showing a left leg disability.  
The veteran should then be advised that 
evidence material to his claims would be 
evidence that showed that a current left 
leg disorder, right leg disorder, and 
back disorder are due to an incident of 
his military service.  

The veteran should be afforded the 
appropriate period of time for response 
to all written notice and development as 
required by VA law.     

2.  The Columbia, South Carolina RO 
should be contacted and another search 
should be conducted at that facility for 
purposes of determining the whereabouts 
of the veteran's service medical records.  
(VA Form 3101 shows the National 
Personnel Records Center reported in 
January 1993 that all available service 
medical records were furnished to the RO 
in 1979.)  In the event that it is 
determined that the veteran's records 
have either been destroyed or lost, 
please make a formal finding as to the 
unavailability of the veteran's records.  
Then, please contact the veteran and ask 
him to prepare NA Form 13055 (Request for 
Information Needed to Reconstruct Medical 
Data) for purposes of obtaining evidence 
from alternate or collateral sources 
(e.g., U.S. Surgeon General's Office).  
Also, advise the veteran that he may 
submit alternate forms of evidence as 
proof of service incurrence of the 
claimed disabilities such as the 
following:  statements from service 
medical personnel; "buddy" certificates 
or affidavits; state or local accident 
and police reports; employment physical 
examination reports; medical evidence 
from civilian/private hospitals, clinics, 
and physicians where or by whom the 
veteran was treated, either during 
service or shortly after separation; 
letters written during service; 
photographs taken during service; 
pharmacy prescription records; and/or 
insurance examinations reports (see M21-
1MR, Part III, Subpart iii, Chapter 2, 
Section E, 5).    

3.  Thereafter, the veteran's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative. 
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 
 

The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



